Title: To James Madison from Daniel William Coxe, 14 September 1804 (Abstract)
From: Coxe, Daniel William
To: Madison, James


14 September 1804, Philadelphia. “Mr Dominick Bouligny, a native & very respectable Sugar planter of Louisiana, & among the few distinguished Spanish families of that Country, having prior to his coming here resigned his Commission as Captain in the Regiment of Louisiana, is extremely anxious to procure a Passport from the Department of State, expressive of his American Citizenship or of his Election so to become, unless it should be deemed incompatible with usage in such Cases. My intimate knowlege of this Gentn., & of his readiness to comply with any forms which might be prescribed to him previous to the Delivery to him of such a Passport, together with his Apprehensions of being molested by french or British Privateers on his return to New Orleans, has induced me to take the Liberty of applying to you Sir, for such a Passport as you conceive may be given him with propriety, & to ask the favor of its being forwarded me ⅌ first mail.”
